DETAILED ACTION

    					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an AO deflector provided between the scanner and the optical receiver” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recitation of “an AO deflector provided between the scanner and the optical receiver” where “between” is a relative term that renders the claim indefinite. It is unclear if the applicant means physical location. For examination purposes the term “between” has been construed to be anywhere between the scanner and the optical receiver.


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0027089 A1 (Nilsson) in the view of US 2011/0229146 A1 (Nishioka).

Regarding claim 1, Nilsson teaches a laser radar device (Fig. 3, LADAR 305) comprising: 
a light source for generating laser light (Fig. 3, [0023]:8, laser source 315); 
[…]
a scanner (Fig. 3, [0023]:13-14, optical scanner 300) for emitting the transmission light (Fig. 3, transmission light 120ii) […..] toward a target (Fig. 3, target 310), receiving, as received light reflected light from the target (Fig. 3, reflected light 120r) , and steering the transmission light and the received light ( see [0023], “A sweeping movement in the X-direction can be accomplished for example by a scanner 330 working over a limited angle, and/or by a full-turn rotating arrangement 331 supporting the LADAR 305 of which the optical scanning device 325 forms a part”);  
an optical receiver for receiving the received light output from the scanner (Fig. 3, [0023]:23-25, detector 320); 
an AO deflector (Fig. 4, [0028], Risley prism arrangement 400, also see [0029]) provided between the scanner and the optical receiver(does not explicitly teaches in the disclosure, however a person with ordinary skilled in the art would understand that to correct the optical axis deviation of the signal the deflector has to be between the scanner and the optical receiver), for correcting an optical axis deviation caused by a deviation caused by the scanner between a transmission angle of the transmission light and a reception angle of the received light (see [007]) , by deflecting the received light output from the scanner in accordance with a time delay ([0025]:9-12, total scan time) occurring between the transmission light and the received light (Fig. 4, [0028], deflecting the received light by Risley prism arrangement 400); and 
[…] calculating an amount of the optical axis deviation in accordance with the time delay (see [0031], [0033], Eq. 1), and generating a […] signal for controlling the AO deflector from the amount of the optical axis deviation.
Nilsson teaches calculating optical axis deviation. But does not explicitly teaches a controller device. However a person with ordinary skilled in the art would understand that a controller exists to calculate optical axis deviation and to correct the optical axis deviation, therefore the controller would be known for generating a control signal for controlling the deflector.  
However, Nilsson does not teach a modulator for modulating the laser light into transmission light;
On the other hand, Nishioka teaches a transmitting apparatus includes phase modulating apparatus to modulate optical pulse (Fig. 1, [0048], modulating apparatus 100)
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device by adding a modulator as suggested and taught by Nishioka in order to send transmission signal over a band pass frequency range and achieve a measurement device having long range capacity. 

Regarding claim 2, Nilsson in the view of Nishioka teaches the invention as claim and discussed above. The controller device as claimed and discussed above. The combination further teaches:
 The laser radar device according to claim 1, wherein the controller (see claim 1)
[…]
receives an angular speed (Fig. 4, [0028], omega sub1, omega sub2) at a time of steering the transmission light and the received light from the scanner, and calculates the optical axis deviation amount from both the timing and the angular speed ([0030], [0031], deviation vs. time curve).
However, Nilsson does not teach the controller receives a signal showing a timing of pulse modulation from the modulator.
On the other hand, Nishioka teaches a trigger clock signal which is synchronized with a clock associates with a modulation signal (Fig. 2, [0055], trigger signal).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device as suggested and taught by Nishioka in order to achieve a controller capable of high speed and precise calculation.





Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0027089 A1 (Nilsson) and US 2011/0229146 A1 (Nishioka) in the view of US 2019/0310372 A1 (Crouch)

Regarding claim 6, Nilsson as modified in the view of Nishioka teaches the laser radar device according to claim 1 as claimed and discussed above. But the combination so far does not teach 
an optical coupler for combining the laser light output from the light source and the received light corrected by the AO deflector; and the optical receiver for converting light combined by the optical coupler into an electrical signal. 

 Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Nilsson’s device in the view of Nishioka by adding an optical coupler and a photodetector as suggested and taught by Crouch in order to get electrical signal for the convenience of signal processing.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MD SHAH NUR KABIR/               Examiner, Art Unit 3645                                                                                                                                                                                         

/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645